COX, J.
Defendant was charged with carrying concealed weapons, tried by jury, yerdict of guilty returned, and a fine of fifty dollars assessed. From the judgment on this yerdict he has appealed.
Counsel for defendant in his brief urges upon this court that the trial court committed error in the instructions giyen the jury. We are precluded from examining this question for the reason that the bill of exceptions does not show that any objection was made *584to the instructions at the time they were given, and exceptions saved to the ruling of the court. Matters that are required to be preserved by the bill of exceptions must be so preserved in criminal cases the same as in civil actions, and objections of this character to be available on appeal must first be made when the instructions are offered, and the court’s attention called to the errors therein. The court’s attention must he called to them again in the motion for new trial, and following this they must he preserved by a bill of exceptions showing that objections were made and exceptions saved. This' is but a reasonable rule, for it may be if error was committed in the instructions, that if the court’s attention had been called to it at the time, the instructions would not have been given as they were, but correct instructions would have been given instead. [State v. DeMosse, 98 Mo. 340, 11 S. W. 731; State v. Foster, 115 Mo. 448, 22 S. W. 467, l. c. 451; State v. Urspruch, 191 Mo. 43, l. c. 49, 50, 90 S. W. 451; State v. Miles, 199 Mo. 530, l. c. 559, 560, S. W. 98, 25; R. S. 1899, sec. 864.]
We have examined the record proper in this case and find that the information is sufficient. There was evidence sufficient to sustain the verdict, and the judgment will, therefore, be affirmed.
All concur.